
	

113 HR 4658 IH: To amend title XI of the Social Security Act to eliminate civil money penalties for inducements to physicians to limit services that are not medically necessary, and for other purposes.
U.S. House of Representatives
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4658
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to eliminate civil money penalties for inducements to
			 physicians to limit services that are not medically necessary, and for
			 other purposes.
	
	
		1.Eliminating civil money penalties for inducements to physicians to limit services that are not
			 medically necessary
			(a)In generalSection 1128A(b)(1) of the Social Security Act (42 U.S.C. 1320a–7a(b)(1)) is amended by inserting medically necessary after reduce or limit.
			(b)Effective dateThe amendment made by subsection (a) shall apply to payments made on or after the date of the
			 enactment of this Act.
			
